DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 7, 10, 11 and 15 are objected to because of the following informalities:  
In claims 1 and 11, the phrase “at least a package placement platform configured to movably coupled to the mounting portion” is grammatically awkward.  For the purpose of examination, the examiner presumes claims 1 and 11 to mean “at least a package placement platform configured to be movably coupled to the mounting portion.” Correction is required.
In claims 7 and 15, the applicant recites “the piston of the cylinder.” There is insufficient antecedent basis for the limitation because a “piston” was not previously disclosed in the claim or the claim for which it depends. Citing a “cylinder” does not provide antecedent basis for a “piston” located in this cylinder. For the purpose of examination, claims 7 and 15 are presumed to state “the movable baffle is fixedly connected to a piston of the cylinder”.
Claim 10 states “The end effector as claimed in claim1…” however it should read “The end effector as claimed in claim 1” with a space between the word “claim” and the number “one”.
Claim 10 states “The end effector as claimed in claim 1, a support mechanism is further disposed underneath the conveying platform” however it should read “The end effector as claimed in claim 1, wherein a support mechanism is further disposed underneath the conveying platform.”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission mechanism” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation “the conveying platform" in “a support mechanism is further disposed underneath the conveying platform," without either previously mentioning a conveying 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koini et al. (US Patent No. 6588574 B2; hereinafter Koini).

Regarding claim 1, Koini teaches an end effector (Koini Fig. 1; translational conveyed-goods pick-up 10) comprising:
A mounting portion
An execution portion (Koini Fig. 1; translational conveyed-goods pick-up 10)
Wherein the execution portion includes: at least a package placement platform configured to be movably coupled to the mounting portion (Koini Fig. 1; the floor 14 is configured to be movably coupled to the pick-up 10).

Regarding claim 2, Koini teaches the end effector as defined in claim 1. Koini also teaches:
Wherein the package placement platform is configured to be a horizontally arranged plate-like structure (Koini Fig. 1; floor 14 consists of platform 22 which acts as a horizontally arranged plate-like structure).

Regarding claim 3, Koini teaches the end effector as defined in claim 2. Koini also teaches:
Wherein a baffle plate is arranged on at least one side of the package placement platform (Koini Fig. 1; walls 16, 17 and 18 are arranged on the sides of floor 14).

Regarding claim 5, Koini teaches the end effector as defined in claim 1. Koini also teaches:
Wherein the package placement platform is configured as a conveying platform (Koini Fig. 1; floor 14 consists of a conveying belt 20).
Which is connected with the mounting portion by a transmission mechanism (Koini Fig. 1; conveying belt 20 is connected to the pick-up 10 by axial motor 24).

Regarding claim 9, Koini teaches the end effector as defined in claim 5. Koini also teaches:
Wherein the front and rear sides of the conveying platform are respectively provided with a detection device to detect the position of packages on the conveying platform (Koini Col. 3 lines 41-48; i.e., in addition, the conveyed-goods pick-up according to the invention can be 

Regarding claim 10, Koini teaches the end effector as defined in claim 1. Koini also teaches:
Wherein a support mechanism is further disposed underneath the conveying platform (Koini Fig. 1; platform 22 is located underneath the conveying platform).

Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ulrich et al. (US Patent Application Publication 2020/0269283 A1; hereinafter Ulrich).

Regarding claim 11, Ulrich teaches a robot comprising:
A base (Ulrich Fig. 2; base 54).
A robot arm assembly (Ulrich Fig. 2; robot arm assembly 52).
An end effector arranged on the rear end of the robot arm assembly (Ulrich Fig. 2; tool 60 arranged on the rear end of robot arm assembly 52).
The end effector comprising a mounting portion and an execution portion (Ulrich Fig. 8; tool 60 has attachment plate 70 and tray cover 64).
The execution portion including at least a package placement platform configured to be movably coupled to the mounting portion (Ulrich Fig. 8; Tray cover 64 has top wall 76 configured to be movably coupled to attachment plate 70).


A package delivery platform (Ulrich Fig. 1; tray conveying system).
A package sorting device and a package storage device (Ulrich Fig. 1; tray transfer system 50 and tray storage region 100).
Wherein the package sorting device is configured as the robot as claimed in claim 11 (Ulrich Fig. 2; robot arm assembly 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koini in view of Rehrig et al. (US Patent No. 3390808 A; hereinafter Rehrig).

Regarding claim 4, Koini teaches the end effector as defined in claim 3. Koini does not teach wherein part or all of the baffle plate is configured to be a hollow structure, however Rehrig teaches:
Wherein part or all of the baffle plate is configured to be a hollow structure (Rehrig Fig. 1; grid segments 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the walls of the translational conveyed goods pick-up of Koini to have further incorporated individual hollow grid segments as taught by Rehrig. Doing so would .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koini in view of De Souza (Brazilian Patent No. 102014033144 A2; hereinafter De Souza).

Regarding claim 6, Koini teaches the end effector as defined in claim 5. Koini does not teach wherein a movable baffle is arranged on the front side of the conveying platform, however De Souza teaches:
Wherein a movable baffle is arranged on the front side of the conveying platform (De Souza Fig. 1; gate 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the translational conveyed goods pick-up of Koini to have further incorporated a gate assembly as taught by De Souza, located on the front side of the conveying platform. Doing so would ensure that the conveyed goods remain on the pick-up while being positioned by the robot without falling off, potentially damaging the goods.

Regarding claim 7, Koini in view of De Souza teaches the end effector as defined in claim 6. Koini does not teach wherein two sides of the movable baffle are respectively provided with cylinders, and the movable baffle is fixedly connected to the piston of the cylinder, however De Souza teaches:
Wherein two sides of the movable baffle are respectively provided with cylinders (De Souza Fig. 1; two sizes of gate 1 each have stabilizing pistons 5).
The movable baffle is fixedly connected to the piston of the cylinder (De Souza Fig. 1; gate is connected to stabilizing pistons 5).


Regarding claim 8, Koini in view of De Souza teaches the end effector as defined in claim 6. Koini does not teach wherein two sliding rails are respectively disposed on the two sides of the movable baffle, to which the movable baffle is slidably coupled, however De Souza teaches:
Wherein two sliding rails are respectively disposed on the two sides of the movable baffle, to which the movable baffle is slidably coupled (De Souza Fig. 1; two sizes of gate 1 each have pipe rails 6 which are coupled to gate 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate of Koini in view of De Souza to have further incorporated sliding rails on each side of the gate as taught by De Souza. Doing so would allow the gate to open and close in a smaller area than traditional one hinged gate.

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Koini.

Regarding claim 12, Ulrich teaches the robot as defined in claim 11. Ulrich does not teach the package placement platform is configured to be a horizontally arranged plate-like structure, and a baffle plate is arranged on at least one side of the package placement platform, however Koini teaches:
The package placement platform is configured to be a horizontally arranged plate-like structure (Koini Fig. 1; floor 14 consists of platform 22 which has a horizontally arranged plate-like structure).
A baffle plate is arranged on at least one side of the package placement platform (Koini Fig. 1; walls 16, 17 and 18 are arranged on the sides of floor 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the head of the robot arm assembly of Ulrich to have further incorporated the translational conveyed-goods pick-up as taught by Koini. Doing so would allow for the robot arm assembly to have a greater ability to load and unload piece goods of different shapes, consistencies and masses.

Regarding claim 13, Ulrich teaches the robot as defined in claim 12. Ulrich does not teach the package placement platform is configured as a conveying platform, which is connected with the mounting portion by a transmission mechanism, however Koini teaches:
The package placement platform is configured as a conveying platform (Koini Fig. 1; floor 14 consists of a conveying belt 20).
Which is connected with the mounting portion by a transmission mechanism (Koini Fig. 1; conveying belt 20 is connected to the pick-up 10 by axial motor 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the head of the robot arm assembly of Ulrich to have further incorporated the translational conveyed-goods pick-up as taught by Koini. Doing so would allow for the robot arm assembly to have a greater ability to load and unload piece goods of different shapes, consistencies and masses.


Wherein the front and rear sides of the conveying platform are respectively provided with a detection device to detect the position of packages on the conveying platform (Koini Col. 3 lines 41-48; i.e., in addition, the conveyed-goods pick-up according to the invention can be provided with at least one proximity sensor, which is expediently disposed on the pick-up platform and cooperates with a control device which, moreover, also performs the control of the basic appliance, that is to say the robot. As a supplement to this, a video monitoring system can also be provided, which monitors the operating sequence of the apparatus and co-operates with the control device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the head of the robot arm assembly of Ulrich to have further incorporated the translational conveyed-goods pick-up as taught by Koini. Doing so would allow for the robot arm assembly to have a greater ability to load and unload piece goods of different shapes, consistencies and masses.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich in view of Koini, and further in view of De Souza.

Regarding claim 14, Ulrich in view of Koini teach the robot as defined in claim 13. Ulrich in view of Koini do not teach wherein a movable baffle is arranged on the front side of the conveying platform, however De Souza teaches:
Wherein a movable baffle is arranged on the front side of the conveying platform (De Souza Fig. 1; gate 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the translational conveyed goods pick-up of Ulrich in view of Koini to have further incorporated a gate assembly as taught by De Souza, located on the front side of the conveying platform. Doing so would ensure that the conveyed goods remain on the pick-up while being positioned by the robot without falling off, potentially damaging the goods.

Regarding claim 15, Ulrich in view of Koini and further in view of De Souza teach the robot as defined in claim 14. Ulrich in view of Koini do not teach wherein two sides of the movable baffle are respectively provided with cylinders, and the movable baffle is fixedly connected to the piston of the cylinder, however De Souza teaches: 
Wherein two sides of the movable baffle are respectively provided with cylinders (De Souza Fig. 1; two sizes of gate 1 each have stabilizing pistons 5).
The movable baffle is fixedly connected to the piston of the cylinder (De Souza Fig. 1; gate is connected to stabilizing pistons 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate of Ulrich in view of Koini and further in view of De Souza to have further incorporated cylinders on each side of the gate as taught by De Souza. Doing so would allow the gate to open and close in a smaller area than traditional one hinged gate.

Regarding claim 16, Ulrich in view of Koini, and further in view of De Souza teach the robot as defined in claim 15. Ulrich in view of Koini do not teach wherein two sliding rails are respectively 
Wherein two sliding rails are respectively disposed on the two sides of the movable baffle, to which the movable baffle is slidably coupled (De Souza Fig. 1; two sizes of gate 1 each have pipe rails 6 which are coupled to gate 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate of Ulrich in view of Koini, and further in view of De Souza to have further incorporated sliding rails on each side of the gate as taught by De Souza. Doing so would allow the gate to open and close in a smaller area than traditional one hinged gate.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/J.A./Examiner, Art Unit 3652